Citation Nr: 9921976	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for ingrown toenails.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO rating decision that denied service 
connection for ingrown toenails.  The veteran submitted a 
notice of disagreement in February 1998, and the RO issued a 
statement of the case in May 1998.  The veteran submitted a 
substantive appeal in June 1998.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking a current condition of ingrown toenails to an 
incident of service or to aggravation in service, or to 
continuing post-service symptomatology.


CONCLUSION OF LAW

The claim for service connection for ingrown toenails is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A pre-existing disease or injury will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).  Moreover, in the 
case of wartime service or in the case of peacetime service 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1153, 1154 (West 
1991); 38 C.F.R. § 3.306 (1998).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet. App. 155 (1993)).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (1998).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
VA would have to demonstrate that the veteran's ingrown 
toenails clearly and unmistakably pre-existed service based 
on all relevant evidence of record.  Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In this case, the veteran's mere admission of a history of 
ingrown toenails prior to service, without medical evidence 
or an objective medical determination showing that ingrown 
toenails actually preexisted service, is insufficient by 
itself to rebut the presumption of soundness where his 
enlistment examination shows normal findings.  Id.  The 
report of his enlistment examination noted that the veteran 
had "mild flat feet," but no condition of ingrown toenails 
was noted.  There is no other medical evidence indicating the 
presence of ingrown toenails prior to service, and the Board 
presumes the veteran, with regard to this issue, to have been 
in sound condition at time of entry into service.

Service medical records show that the veteran underwent a 
toenail extraction and removal of a nail bed in December 
1992.  He was also treated for ingrown toenails in August 
1994.  Statements of the veteran in the claims folder are to 
the effect that he had additional toenail extractions during 
service in March 1993 and March 1996, and post-service in 
March 1997.

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that his 
current ingrown toenail condition is attributable to disease 
or injury in service.  Grivois v. Brown, 6 Vet. App. 136 
(1994).  The veteran's statements to the effect that his 
problems with ingrown toenails before service did not require 
surgery, that surgery was required in service to correct his 
problems, and that his toenails continue to grow into the 
nail bed and cause infections, are not considered competent 
to prove medical causation, and are insufficient to show 
aggravation in service.  Paulson v. Brown, 7 Vet. App. 466 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
only the first and second Caluza tests (current disability 
and incident in service) are satisfied.

VA medical records show that the veteran has had additional 
treatment and surgery for ingrown toenails in 1997.  The 
veteran also reported at a VA medical examination in January 
1998 that he sees a podiatrist on a regular basis for 
symptoms of ingrown toenails.  For purposes of well 
groundedness, the veteran's testimony as to the continuity of 
symptomatology of a condition of ingrown toenails post-
service is presumed credible.  Savage, 10 Vet. App. at 496.  
The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  While a condition of 
ingrown toenails was noted in service and continuity of 
symptomatology has been demonstrated by lay testimony, the 
Board finds that medical evidence is required to show whether 
the present condition of ingrown toenails is related to the 
post-service continuity of symptomatology.  Savage, 10 Vet. 
App. at 497-8; Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  This burden of submitting competent (medical) 
evidence of a relationship between any present condition of 
ingrown toenails and the post-service symptomatology may not 
be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.

Likewise, at the VA medical examination in January 1998, the 
veteran reported that he had problems with his feet, 
specifically ingrown toenails, prior to entry in the service.  
Even assuming that the veteran's history of ingrown toenails 
pre-existed service, there is simply no competent medical 
evidence in the claims folder that links the veteran's 
current condition of ingrown toenails to a disease or injury 
in service or to aggravation in service.  A claim is not well 
grounded where there is no medical evidence showing a nexus 
between a current disability and service.  Caluza, 7 Vet. 
App. 498.  Therefore, the veteran's claim for service 
connection for ingrown toenails is not plausible, and it is 
denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for ingrown toenails on the merits and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for ingrown toenails at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion linking a current condition of ingrown 
toenails to an incident of service or to aggravation in 
service, or to continuing post-service symptomatology.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

The claim for service connection for ingrown toenails is 
denied as not well grounded.

		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

